LICENSE AGREEMENT

(From Inspectron to Perceptron)

 

 

Between: Perceptron, Inc., a Michigan corporation (“Licensee”)     And:
Inspectron, Inc., a Michigan corporation (“Licensor”)

  

Dated: August 30, 2012

 

WHEREAS, Licensor is purchasing and the Licensee is selling substantially all of
the assets of the Licensee’s Commercial Products Business Unit (“CBU”) pursuant
to an Asset Purchase Agreement dated August 30, 2012 between the Licensor and
Licensee (the “Asset Purchase Agreement”).

 

WHEREAS, upon the Closing of the Asset Purchase Agreement, Licensor will become
the owner of the Purchased CBU Patents and Other CBU Intellectual Property (as
those terms are defined in Sections 1.1.7 and 1.1.8 of the Asset Purchase
Agreement).

 

WHEREAS, as part of the Closing of the Asset Purchase Agreement, Licensor has
agreed to grant Licensee a non-exclusive, fully-paid, worldwide and perpetual
license to the Purchased CBU Patents and Other CBU Intellectual Property.

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the parties agree as follows:

 

1.LICENSE

 

1.1 Grant. Licensor hereby grants, for the Term of this Agreement, to Licensee a
non-exclusive, worldwide, royalty free right and license to make, have made,
use, sublicense, modify, exploit and commercialize the Purchased CBU Patents and
Other CBU Intellectual Property in Licensee’s Industrial Business Unit,
including but not limited to the design, development, manufacture, sale, license
or servicing of machine vision sensors and systems utilizing electro-optical
techniques or component parts utilized in such sensors or systems or to honor
any contractual obligations that Licensee may retain under the Assumed Contracts
that are not fully performed by Licensor in a timely manner; provided, however,
that Licensee may not use the Purchased CBU Patents and Other CBU Intellectual
Property (i) in violation of the provisions of the Mutual Covenant Not to
Compete between Licensor and Licensee dated August 30, 2012 (the “Non-Compete
Agreement”) or (ii) to the extent that such commercialization includes
activities that would have constituted direct competition with the activities of
the CBU if conducted by another party at a time immediately before execution of
the Asset Purchase Agreement.

 

1.2 Reservation of Rights. Subject to the provisions of the Non-Compete
Agreement, because the right and license is non-exclusive, Licensor has and
retains the rights, among others, to manufacture, use, offer to sell, sell, and
lease the Purchased CBU Patents and Other CBU Intellectual Property and to grant
licenses to others to do the same, so long as the exercise of such rights is not
in violation of the provisions of the Non-Compete Agreement.

 

 

 

2.MARKING

 

2.1 Marking. Licensee shall legibly mark all products manufactured, sold, or
otherwise disposed by it under the license granted herein with the appropriate
patent notice.

 

2.2 Expired Patents. Notwithstanding paragraph 2.1, Licensee shall be under no
obligation to mark any Purchased CBU Patents and Other CBU Intellectual Property
with a patent notice corresponding to any licensed patent that has expired,
lapsed for failure to pay maintenance fees or other reasons, or been held
invalid by a court of competent jurisdiction from which no appeal is taken.

 

3.TERM. The right and license granted herein shall run to the end of the life of
the last to expire of the Purchased CBU Patents (the “Term”).

 

4.MAINTENANCE OF PATENTS. Licensor and not Licensee shall be responsible for all
payments and actions required to maintain the patents included in the
Intellectual Property. In the event that Licensor determines not to maintain
such patents or otherwise to let them lapse or expire, Licensor will give
Licensee timely notice of such intention and all necessary information, executed
documents and authority to enable Licensee to maintain the patents.

 

5.ASSET PURCHASE AGREEMENT.

 

5.1 Licensor hereby covenants that it shall, without further consideration, from
time to time, make, acknowledge, execute and deliver, or cause to be made,
acknowledged, executed and delivered, such instruments, acts, consents, deeds,
transfers, assignments, powers and assurances as the Licensee may reasonably
require to more effectively grant to and vest in and to the Licensee the rights
granted hereunder.

 

5.2 This Agreement is being delivered pursuant to and subject to the
representations, warranties, covenants and agreements set forth in the Asset
Purchase Agreement.

 

5.3 Nothing in this Agreement, express or implied, is intended or shall be
construed to expand or defeat, impair or limit in any way the rights,
obligations, claims or remedies of the parties under the Asset Purchase
Agreement.

 

5.4 Nothing in this Agreement, express or implied, is intended or shall be
construed to confer upon, any person, corporation or other entity, other than
the parties to this Agreement, any rights, remedies, obligations or liabilities.

2

 

 

6.MISCELLANEOUS

 

6.1 Specific Performance. Each party acknowledges that the other party will be
irreparably harmed in the event of a breach or threatened breach of the
provisions of this Agreement. In the event of a breach or threatened breach, the
aggrieved party will be entitled to an injunction, without posting of bond,
restraining the breaching party from engaging in any of the activities
prohibited by the Agreement, whether such activities actually have been engaged
in or are threatened. Nothing herein will be construed as prohibiting a party
from pursuing any other available remedies at law or in equity for such breach
or threatened breach, including the recovery of damages.

 

6.2 Severability. If any term, covenant, condition or provision of this
Agreement, or the application thereof to any party or circumstance, is to any
extent held invalid or unenforceable by a judicial order, the remainder of this
Agreement or application of such term or provision to parties or circumstances
other than those as to which it is held invalid or unenforceable will not be
affected thereby and each term, covenant, condition or provision of this
Agreement will be valid and be enforced to the fullest extent permitted by law.
The invalid or unenforceable provision will be curtailed, limited or eliminated
only to the extent necessary to remove such invalidity or unenforceability with
respect to the applicable law as it will then be applied.

 

6.3 Binding Effect. Licensor may assign its rights and obligations under this
Agreement, provided that (i) Licensor will remain liable to Licensee for
Licensor’s obligations under this Agreement, the Asset Purchase Agreement,
including for the breach of any such obligations by the assignee and (ii) the
assignee assumes and agrees to perform all of Licensor’s obligations under this
Agreement and the Asset Purchase Agreement. Licensee may assign its rights and
obligations under this Agreement, provided that (i) Licensee will remain liable
to Licensor for Licensee’s obligations under this Agreement, the Asset Purchase
Agreement, including for the breach of any such obligations by the assignee and
(ii) the assignee assumes and agrees to perform all of Licensee’s obligations
under this Agreement and the Asset Purchase Agreement. Subject to the foregoing,
this Agreement will be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.

 

6.4 Headings; Drafting. The headings used in this Agreement are intended for
convenience of reference only. The headings will not be considered to have any
substantive significance or to define, limit or enlarge the scope or meaning of
this agreement or any provision hereof. This Agreement is deemed to have been
drafted jointly by the parties and, accordingly, any ambiguous provision will
not be resolved in favor of one party on the basis that the other party drafted
the ambiguous provision.

3

 

 

6.5 Jurisdiction and Venue. If either party brings legal action against the
other party to enforce or declare the terms of this Agreement, the party will
initiate the legal action in the U.S. District Court for the Eastern District of
Michigan or in the circuit court of the State of Michigan, in Washtenaw County,
and the legal action will thereafter be adjudicated exclusively within such
court. Each party submits to the exclusive jurisdiction of the federal and state
courts as specified above. Each of the parties further agrees that service of
any process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth in the attached Schedule of Notice Address (or such
changed address as provided in Section 6.11 Notices below) shall be effective
service of process for any action, suit or proceeding with respect to any
matters to which it has submitted to jurisdiction in this Section 6.5. Each of
the parties irrevocably and unconditionally waives any objection to the laying
of venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in such courts and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum. During any time that litigation is pending
between the parties, any new legal action between the parties will be initiated
and adjudicated in the same state or federal court in which the litigation is
already pending, regardless which party initiates the new legal action and, to
the extent permitted, shall be consolidated with the pending litigation.

 

6.6 Governing Law. This Agreement will be governed by and interpreted in
accordance with the substantive laws of the State of Michigan without regard to
conflicts of laws principles that would require the application of the law of
any other jurisdiction.

 

6.7 Attorney’s Fees. If a suit, action, or other proceeding of any nature
whatsoever (including any proceeding under the U.S. Bankruptcy Code) is
instituted to enforce or interpret any provision of this Agreement or in
connection with any dispute hereunder, the party which substantially prevails
will be entitled to recover such amount as the court may adjudge reasonable as
attorney’s fees and all other fees, costs, and expenses of litigation at trial
or any appeal or review, in addition to all other amounts provided by law.

 

6.8 Entire Agreement. This Agreement, together with the Asset Purchase Agreement
and the other agreements and instruments referenced therein, contains the entire
agreement with respect to the matters contemplated by this Agreement and
supersedes all prior oral and written agreements among the parties with respect
to such matters.

 

6.9 Amendment. This Agreement may not be modified or amended except by a written
agreement signed by an officer of each party.

 

6.10 Waiver. Failure of any party to complain of any act or omission on the part
of any other party in breach or default of this Agreement, no matter how long
the same may continue, will not be deemed to be a waiver by the party of its
rights hereunder. No waiver by any party at any time, express or implied, of any
breach of any provision of this Agreement will be deemed a waiver of a breach of
any other provision of this Agreement or a consent to any subsequent breach of
the same or other provisions.

 

6.11 Notices. Any notice required or permitted to be given under this Agreement
will be in writing and will be deemed duly given if sent by (i) facsimile
transmission and mailed as indicated on the attached Schedule of Notice
Addresses (unless such address has changed by prior written notice); or (ii)
mailed, sent by overnight courier or delivered personally as indicated on the
attached Schedule of Notice Addresses (unless such address have been changed by
prior written notice). Delivery will be deemed effective on the first business
day after the date on which the facsimile is successfully transmitted, or the
notice is received in the case of any other notice. A party may change its
mailing address and/or fax number by providing written notice to the other
party.

4

 

 

6.12 Delays. Neither party will incur any liability for any delay in performance
which results from power failure, energy shortage, act of God, act of
governmental authority, act of a public enemy or of war, terrorist attack, riot,
fire, flood, civil commotion, insurrection, labor difficulty (including without
limitation, strike, boycott, or other work stoppage or slowdown), severe or
adverse weather condition, act of subcontractors or suppliers or other cause
beyond the party’s control.

 

6.13 Counterparts. This Agreement may be executed in any number of counterparts,
all of which together will constitute one and the same agreement, and it may be
executed by facsimile signature.

 

6.14 Further Assurances. From time to time, upon request of either party, the
other party will execute, acknowledge, and deliver such documents and undertake
such actions as may be reasonably requested in order to fulfill its obligations
under this Agreement.

 

 

 

  Perceptron, Inc.                 By: /s/ David W. Geiss     David W. Geiss    
Vice President, General Counsel                     Inspectron, Inc.            
        By: /s/ Richard Price     Richard Price     President

 



5

 

 

SCHEDULE OF NOTICE ADDRESSESS

 

 

If to Licensee: Perceptron, Inc.   47827 Halyard Drive   Plymouth, Michigan
48170   Attention: Harry T. Rittenour   President and CEO   Facsimile: 734
414-4800       With copies to:   Perceptron, Inc.   47827 Halyard Drive  
Plymouth, Michigan 48170   Attention: David W. Geiss   Vice President and
General Counsel   Facsimile: 734 414-4800         If to Licensor: Inspectron,
Inc.   2159 Applebrook Drive   Commerce Township, Michigan 48382   Attention:
Richard Price   Facsimile:       With copies to:   Butzel Long   150 West
Jefferson   Detroit, MI 48226   Attention: Justin G. Klimko   Facsimile No.: 313
225 7080

 

 

6

 

